Amended order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action seeking a divorce on the ground of cruel and inhuman treatment. Defendant appeals from an amended order denying his motion for summary judgment dismissing the complaint and granting plaintiff’s request for a hearing on the issue of custody. Supreme Court properly denied defendant’s motion. It cannot be said as a matter of law that defendant’s alleged misconduct is merely trivial or that plaintiff’s allegations establish “mere incompatibility” or “transient discord” between the parties (Hessen v Hessen, 33 NY2d 406, 410-411; see, Brady v Brady, 64 NY2d 339, 343-344). Based on the record before us,